DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Species A (Fig. 1 and 2) in the reply filed on 1/28/2021 is acknowledged. Claims 4-16 are hereby withdrawn. The Examiner acknowledges that claim 7 is improperly withdrawn and is hereby examined in the office action below. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN101788213A – provided by Applicant in the IDS) in view of Yoo (US 2017/0030650).

Regarding claim 1, Wang teaches a heat exchanger assembly (see Title), comprising: 
a first heat exchanger (defined as the tubes 2 in Fig. 1, see Description, pg. 2) comprising a first communicating header pipe (3, Fig. 1, see Description, pg. 2), a first header pipe (1, Fig. 1, see Description, pg. 2), and heat exchange tubes arranged between the first communicating header pipe and the first header pipe (see Fig. 1); and 
a second heat exchanger (defined as the tubes 5 in Fig. 1, see Description, pg. 2) comprising a second communicating header pipe (3, Fig. 1, see Description, pg. 2), a second header pipe (6, Fig. 1, see Description, pg. 2), and heat exchange tubes arranged between the second communicating header pipe and the second header pipe (see Fig. 1).
Wang does not teach:
wherein the first communicating header pipe is provided with a partition plate and thus has a plurality of first communicating chambers arranged in the axial direction of the first communicating header pipe, 
the second communicating header pipe is provided with a partition plate and thus has a plurality of second communicating chambers arranged in the axial direction of the second communicating header pipe,

Yoo teaches a heat exchanger (Yoo, Title) which features a first heat exchanger (Yoo, 30, Fig. 4, paragraph [0031]) and a second heat exchanger (Yoo, 40, Fig. 4, paragraph [0032]) wherein the first heat exchanger has a first communicating header pipe (Yoo, 80, Fig. 4, see paragraph [0031]) which is provided with a partition plate (Yoo, 92, Fig. 4, see paragraph [0045]) and thus has a plurality of first communicating chambers arranged in the axial direction of the first communicating header pipe (see Yoo, Fig. 4, the plate 92 divides the header pipe into a plurality of chambers), and wherein the second heat exchanger has a second communicating header pipe (Yoo, 71, Fig. 4, see paragraph [0031]) which is provide is provided with a partition plate (Yoo, 93, Fig. 4, see paragraph [0045]) and thus has a plurality of second communicating chambers arranged in the axial direction of the second communicating header pipe (see Yoo, Fig. 4, the plate 93 divides the header pipe into a plurality of chambers). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the first and second communicating header pipe with a partition plate respectively, as taught by Yoo, in order to disrupt fluid flow within the header pipes which thereby increases the rate of heat transfer by creating turbulent fluid flow within the header pipes. 
Through the combination of references, Wang as modified teaches:
the plurality of first communicating chambers are in fluid communication with the corresponding plurality of second communicating chambers (met as Wang already teaches that 

Regarding claim 2, Wang as modified teaches the heat exchanger assembly according to claim 1, wherein the first communicating header pipe is provided with one partition plate and thus has two first communicating chambers (met through the combination with Yoo, see Yoo Fig. 4), the second communicating header pipe is provided with one partition plate and thus has two second communicating chambers (met through the combination with Yoo, see Yoo Fig. 4), 
the two first communicating chambers are respectively in fluid communication with the two second communicating chambers (met through the combination, see at least Wang Description, pg. 2), 
the first header pipe has one first chamber (Wang, 1, Fig. 1 is defined as a single chamber). 
Wang as modified does not teach:
the second header pipe is provided with one partition plate and thus has two second chambers arranged in the axial direction of the second header pipe, 
the two second chambers are respectively in fluid communication with the two second communicating chambers through the heat exchange tubes, and the two second chambers are respectively connected to a refrigerant inlet pipe and a refrigerant outlet pipe.  

Through the combination, Wang as modified teaches:
the second header pipe is provided with one partition plate and thus has two second chambers arranged in the axial direction of the second header pipe (see Yoo, Figs. 3-4 which at least show dividing a header into two chambers), 
the two second chambers are respectively in fluid communication with the two second communicating chambers through the heat exchange tubes, and the two second chambers are respectively connected to a refrigerant inlet pipe and a refrigerant outlet pipe (see Wang, Fig. 1).  





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yoo, as applied to claim 1, further in view of Jin (US 2019/0154342).

Regarding claim 7, Wang as modified teaches the heat exchanger assembly according to claim 1, but does not teach that one of the first heat exchanger and the second heat exchanger is a trapezoidal heat exchanger, and the other of the first heat exchanger and the second heat exchanger is a rectangular heat exchanger. Jin teaches a heat exchanger (Jin, Title) which features a first and second heat exchanger (Jin 100, 200, Fig. 2) wherein one heat exchanger is a rectangular type and the other is a trapezoidal type (Jin, Fig. 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wang as modified with a heat exchanger in the shape of a rectangular and trapezoidal shape, as taught by Jin, in order to allow for greater usability of the heat exchanger such as being used in a trapezoidal shaped air conditioning unit. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Wang (CN101788213A – provided by Applicant in the IDS) in view of Yoo (US 2017/0030650), as applied to claim 2, further in view of Jin (US 2019/0154342).
The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
The heat exchanger assembly according to claim 2, wherein the first heat exchanger is a trapezoidal heat exchanger, and the partition plate in the first communicating header pipe of the first heat exchanger is biased to the wider side of the first heat exchanger for a predetermined distance from the midpoint in the axial direction of the first communicating header pipe; and 
the second heat exchanger is a rectangular heat exchanger, the partition plate in the second communicating header pipe of the second heat exchanger is arranged at the midpoint in the axial direction of the second communicating header pipe, and 
the partition plate in the second header pipe is arranged at the midpoint in the axial direction of the second header pipe; or the first heat exchanger is a trapezoidal heat exchanger, the second heat exchanger is a rectangular heat exchanger, and 
the partition plate in the first communicating header pipe of the first heat exchanger is higher than the partition plate in the second communicating header pipe of the second heat exchanger.
Wang as modified teaches the overall structure of the claimed heat exchanger in claims 1 and 2, but lacks the specifics on the shapes of the respective heat exchangers and the placement of the partitions on the communicating header pipes. Jin teaches a heat exchanger (Jin, Title) which features a first and second heat exchanger (Jin 100, 200, Fig. 2) wherein one heat exchanger is a rectangular type and the other is a trapezoidal type (Jin, Fig. 2). While Jin teaches the missing limitations of the shapes of the heat exchangers, the references still fail to provide a reasoning as to why the partition plates are positioned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763